JUDGMENT

This cause came to be heard on remand from the Supreme Court of the United States, reversing this court’s judgment. See BG Group PLC v. Republic of Argentina, — U.S. -, 134 S.Ct. 1198, 188 L.Ed.2d 220 (2014). On consideration thereof, it is
ORDERED that this court’s judgment filed January 17, 2012, be vacated. It is
FURTHER ORDERED and ADJUDGED that the District Court’s orders denying the motion to vacate and granting the cross-motion to confirm be affirmed.
The Clerk is directed to issue the mandate forthwith.